Citation Nr: 0843389	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-01 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the matter of whether the character of the appellant's 
discharge from service is a bar to entitlement to Department 
of Veterans Affairs (VA) benefits, other than medical care 
under Chapter 17, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The appellant served on active duty from November 1966 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 determination by the VA 
Regional Office (RO) in Houston, Texas, denying the 
appellant's claim to reopen the matter of whether the 
character of his discharge from service is a bar to 
entitlement to VA benefits, other than medical care.  

The appellant's reopened claim as to the character of his 
discharge is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By its decision of February 1981, the Board determined 
that the appellant's discharge from service for the period 
from November 1966 to January 1971 constituted a bar to VA 
benefits, exclusive of benefits under Chapter 17, Title 38, 
United States Code; notice of the Board's decision was 
thereafter furnished to the appellant.  

2.  Evidence added to the record since entry of the Board's 
decision of February 1981 was not previously before agency 
decision makers, is not cumulative or redundant of previously 
submitted materials, and raises a reasonable possibility of 
substantiating the appellant's claim.  






CONCLUSION OF LAW

The Board's decision of February 1981, finding that the 
appellant's discharge from military service was a bar to VA 
benefits, other than medical care, became final; new and 
material evidence has been received to reopen that previously 
denied claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002 and Supp. 
2008); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).  The VCAA has been the 
subject of various holdings of Federal courts, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3159(b) apply to all five elements of a service 
connection claim.  However, as the disposition reached herein 
regarding the application to reopen the appellant's claim for 
review of his character of discharge from service is 
favorable to the appellant, the need to discuss the VA's 
efforts to comply with the VCAA and its implementing 
regulations and jurisprudence, notwithstanding the total 
absence of a VCAA letter, is at this juncture obviated.

The Board by its decision of February 1981 determined that 
the appellant's discharge from service was other than 
honorable and, thus, it was concluded that he was barred from 
receiving VA benefits, other than medical care provided under 
Chapter 17, Title 38, United States Code.  In particular, the 
Board found that the appellant had been discharged under 
conditions other than honorable, that his discharge had been 
upgraded to a general discharge under honorable conditions 
pursuant to a Special Discharge Review Program, that the 
service department subsequently determined the appellant's 
upgraded discharge would not have been issued under the 
"new" discharge review criteria, that the appellant had had 
several periods of unauthorized absence in service with a 
reported time loss of 290 days and one unauthorized absence 
of over five months in duration, and that the record did not 
establish any compelling reasons which would have warranted 
his periods of unauthorized absence.  On that basis, it was 
concluded that the appellant's discharge from service under 
other than honorable conditions was as the result of willful 
and persistent misconduct and that his discharge was 
considered to have been issued under dishonorable conditions 
for VA purposes.  To that end, the appellant did not qualify 
as a "veteran" for the purposes of VA benefits exclusive of 
eligibility for medical care under Chapter 17 of Title 38.  
Notice of the Board's action was provided to the veteran 
later in February 1981.  On the basis of the foregoing, the 
Board's decision of February 1981 is final.  38 U.S.C.A. 
§ 7104.   

In January 2004, the appellant filed a claim to reopen the 
previously denied matter involving the character of his 
discharge.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

Given the finality of the most recent denial in February 
1981, as set forth above, the question at this juncture is 
whether new and material evidence has been presented to 
reopen the previously denied claim.  Ordinarily, this would 
necessitate a review of the evidence submitted prior to and 
subsequent to the most recent, final denial.  However, in 
this instance, notice is taken by the Board that the record 
includes evidence that was submitted to VA subsequent to the 
February 1981 denial which meets the requirement as to its 
newness and materiality pursuant to 38 C.F.R. § 3.156.  That 
evidence consists of a statement from the appellant's spouse, 
received by the RO in January 2004, as to her observations 
regarding the appellant's significant changes in mental 
functioning upon his return from Vietnam, as well as the 
report of a VA psychiatric examination of the appellant in 
September 2006.  That evaluation yielded a diagnosis of post-
traumatic stress disorder (PTSD), in addition to an opinion 
from the psychiatric examiner that the appellant had 
exhibited signs and symptoms of severe PTSD since his return 
from Vietnam and that his behavior had been dramatically and 
negatively influenced by PTSD prior to his military 
discharge.  These opinions are presumed to be credible for 
the limited purpose of this inquiry and there is no question 
as to their competence.  See Justus v. Principi, 3 Vet. App. 
510 (1992); see also, Jandreau v. Nicholoson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

The additional evidence in question was not previously 
submitted to agency decision-makers and it relates to an 
unestablished fact, namely, the appellant's mental state at 
that time he engaged in willful and persistent misconduct.  
In addition, it is neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final 
denial.  It, too, raises at least a reasonable possibility of 
substantiating the claim, given that it tends to suggest that 
the appellant may have been insane during the bulk of his 
unauthorized absences.  While the record reflects that a two-
day period of absence occurred in January 1968, prior to the 
appellant's duty in Vietnam beginning in or about March 1968, 
all other periods of absence occurred thereafter from October 
1969 to November 1970.  

On the basis of the foregoing, it is determined that new and 
material evidence has been presented and, as such, the 
previously denied claim is reopened.  To that limited extent, 
the appeal is allowed.  Specific notation is made that the 
Board does not reach herein the merits-based question of 
whether the appellant was in fact insane at the time of his 
unauthorized absences in service, pending further development 
as requested below. 





ORDER

New and material evidence has been received to reopen the 
matter of the character of the appellant's discharge from 
service; the appeal is granted to this extent only.  


REMAND

Further medical input from the VA's psychiatric examiner is 
required as to the level of the appellant's mental impairment 
at the time of his unauthorized absences in service from 
October 1969 to November 1970, and, in particular, it must be 
determined whether the appellant was insane at the time of 
those absences.  

Notice is taken that 38 C.F.R. § 3.354(a) (2008) defines an 
insane person as one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  The provisions of 38 C.F.R. § 3.354(b) 
(2008) provide when a rating agency is concerned with 
determining whether a appellant was insane at the time he 
committed an offense, it will base its decision on all the 
evidence procurable relating to the period involved, and 
apply the definition in 38 C.F.R. § 3.354(a).  

Further actions from a procedural standpoint are likewise in 
order, including the issuance of an initial VCAA letter 
regarding the VA's duties to notify and assist, and well as 
initial consideration by the RO or AMC of the pertinent 
evidence added to the record since entry of its statement of 
the case in October 2005.  




Accordingly, this portion of the case is REMANDED for the 
following actions:

1. Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159 (2008), the 
appellant should be notified of what 
information and evidence are still needed 
to substantiate his claim that the 
character of his discharge from service 
renders him eligible for VA benefits 
exclusive of medical care under Chapter 
17.  The appellant should be notified by 
written correspondence of any information 
and evidence not of record (1) that is 
necessary to substantiate his claim; (2) 
that VA will seek to provide; and (3) 
that the appellant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  He 
should be also advised that the RO or AMC 
will obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals or other 
evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the appellant's response, 
any and all assistance due him must then 
be provided by the RO or AMC.

2.  Thereafter, the report, dated 
September 18, 2006, with respect to a VA 
medical examination and opinion authored 
by R. M. Costello, at the Audie L. Murphy 
Veterans Hospital, should be returned to 
the clinician for the preparation of an 
addendum to his earlier report.  If that 
clinician is unavailable, then a 
psychiatrist or other mental health 
professional should be asked to furnish 
the requested addendum.  The veteran's 
claims file should be furnished to 
examiner for use in the study of this 
case and the completed addendum should 
reflect in writing whether in fact the 
claims folder was made available and 
reviewed.

Ultimately, the clinician who performed 
the September 18, 2006 VA examination (R. 
M. Costello) or his designee should 
answer the following, providing a full, 
supporting rationale:

Is it at least as likely as not 
(50 percent or greater 
probability) that the 
appellant's PTSD rendered him 
insane as defined by 38 C.F.R. 
§ 3.354(a) (see below for 
definition) at the time of in-
service unauthorized absences 
from October 20, to November 
21, 1969; February 4 to April 
30, 1970; May 21, to May 23, 
1970; and from June 9, to 
November 22, 1970? 

The clinician is informed that, under the 
law applicable to this claim, an insane 
person is one who, while not mentally 
defective or constitutionally 
psychopathic, except when a psychosis has 
been engrafted upon such basic condition, 
exhibits, due to disease, a more or less 
prolonged deviation from his normal 
method of behavior; or who interferes 
with the peace of society; or who has so 
departed (become antisocial) from the 
accepted standards of the community to 
which by birth and education he belongs 
as to lack the adaptability to make 
further adjustment to the social customs 
of the community in which he resides.  

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support a 
finding of insanity; less likely weighs 
against the claim.

If a conclusion cannot be reached without 
resort to speculation, the clinician 
should so indicate in the addendum 
provided.  

3.  Lastly, the AMC/RO should, following 
its completion of any further development 
it deems necessary, adjudicate the 
appellant's reopened claim relating to 
the character of his discharge from 
service and its resultant impact on his 
eligibility for VA benefits, exclusive of 
medical care under Chapter 17, on the 
merits.  Such de novo review should be 
undertaken on the basis of all the 
evidence on file, including that 
submitted since issuance of the statement 
of the case in October 2005, and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case, which should 
contain notice of all relevant actions 
taken on the claim(s) for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue(s) on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


